Name: COMMISSION REGULATION (EEC) No 2528/93 of 14 September 1993 amending Regulation (EEC) No 3710/92 establishing the procedures for transfers of goods or products covered by inward processing arrangements (suspension system)
 Type: Regulation
 Subject Matter: tariff policy;  organisation of transport
 Date Published: nan

 No L 232/ 16 Official Journal of the European Communities 15. 9 . 93 COMMISSION REGULATION (EEC) No 2528/93 of 14 September 1993 amending Regulation (EEC) No 3710/92 establishing the procedures for transfers of goods or products covered by inward processing arrangements (suspension system) Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee for Customs Procedures with Economic Impact, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1999/85 of 16 July 1985 on inward processing relief arrange ­ ments ('), and in particular Article 31 thereof, Whereas Commission Regulation (EEC) No 2228/91 (2), as last amended by Regulation (EEC) No 3709/92 ('), lays down certain provisions for the implementation of Regu ­ lation (EEC) No 1999/85 ; Whereas Commission Regulation (EEC) No 3710/92 (4) provides for the possibility to use more flexible proce ­ dures, to be used instead of the usual transit procedures, for transfers of goods or products covered by inward processing arrangements (suspension system) ; Whereas the completion of the prescribed formalities for transfers of goods or products which involve a handover may be made less complicated if the system established guarantees communication of the same infor ­ mation as the system described in Regulation (EEC) No 3710/92 ; whereas provision should also be made for a trade or administrative document to be used in place of the form found in the Annex to that Regulation ; Article 1 The following subparagraph (d) is added to Article 7 ( 1 ) of Regulation (EEC) No 3710/92 : '(d) simplification of the formalities described in Article 5, provided that the system established guarantees communication of the same informa ­ tion as that described in the Annex to this Regu ­ lation, as well as completion of these formalities using a trade or administrative document.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 September 1993 . For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 188, 20 . 7. 1985, p. 1 . 0 OJ No L 210, 31 . 7. 1991 , p. 1 . (3) OJ No L 378, 23. 12. 1992, p . 6 . (4) OJ No L 378, 23 . 12. 1992, p. 9 .